UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13or 15(d) of The Securities Exchange Actof 1934 Date of Report(Dateofearliest event reported): July 30, 2009 Isilon Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33196 91-2101027 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3101 Western Avenue Seattle, Washington 98121 (Address of principal executive offices, including zip code) (206) 315-7500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item2.02. Results of Operations and Financial Condition Item9.01. Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 Item 2.02. Results of Operations and Financial Condition. OnJuly 30, 2009, Isilon Systems, Inc. issued a press release relating to its financial results for thesecond quarterand six months endedJune 30, 2009. The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Item 2.02 (including Exhibit 99.1) shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits The following exhibit relating to Item 2.02 shall be deemed to be furnished, and not filed: Exhibit No. Description 99.1 Press Release of Isilon Systems, Inc. issuedJuly 30, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ISILON SYSTEMS, INC. By: /s/ Keenan M. Conder Keenan M. Conder Vice President, General Counsel and Secretary Date:July 30, 2009 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release of Isilon Systems, Inc. issuedJuly 30, 2009
